Citation Nr: 1716229	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial compensable rating prior to November 29, 2016, and a separate compensable rating thereafter for hypertension.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Manila, the Republic of the Philippines.

With regard to the issue of entitlement to service connection for sleep apnea, the Veteran testified before a Decision Review Officer (DRO) at the RO in May 2011, and the undersigned Veterans Law Judge via video-conference in May 2013.  Transcripts of both hearings have been associated with the record.

In March 2014, the Board remanded the Veteran's claims for service connection for sleep apnea, hypertension, and a skin disorder.  Thereafter, in an April 2015 rating decision, service connection for psoriasis, rated as 10 percent disabling, effective July 27, 2007, and service connection for hypertension, rated noncompensably disabling, effective July 9, 2009, were granted.  In February 2016, the RO, finding clear and unmistakable error with regard to the effective date assigned for service connection for hypertension, granted an earlier effective date of May 29, 2009, the date of claim.  Therefore, as such decisions constitute a full grant of the benefit sought on appeal with regard to the claims for service connection for hypertension and a skin disorder, these issues are no longer before the Board.  The claim for service connection for sleep apnea now returns to the Board for further consideration.

In June 2015, the Veteran entered a notice of disagreement with the initial rating assigned for hypertension, and after a statement of the case was issued, filed an appeal to the Board in April 2016.  Therefore, the issue regarding the propriety of the initially assigned rating for hypertension is properly before the Board. 

With regard to the characterization of such issue on the title page, an April 2017 rating decision awarded service connection for diabetic nephropathy with hypertension with an initial rating of 60 percent, effective November 29, 2016.  Therefore, as of such date, the Board has considered whether the Veteran is entitled to a separate compensable rating for his hypertension. 

The Board notes that additional evidence, to include VA treatment records and VA examinations addressing the Veteran's diabetes and resulting complications, has been associated with the record since the issuance of the April 2015 supplemental statement of the case pertinent to sleep apnea and the February 2016 supplemental statement of the case pertinent to hypertension.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) of such evidence, the Board finds that there is no prejudice in proceeding with the adjudication of the Veteran's claim for an initial compensable rating for hypertension at this time as such evidence reflects duplicative findings of those previously considered by the AOJ and, thus, are not relevant.  38 C.F.R. § 20.1304(c) (2016).  Furthermore, as his claim for service connection for sleep apnea is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In March 2014, the Board noted that the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gout had been raised by the Veteran in a November 2012 statement, but had not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hypertension required continuous use of medication for control, but has not been manifested by a history of diastolic pressure predominantly 100 or more, a systolic pressure predominantly 160 or more, or a diastolic pressure predominantly 100 or more.

2.  As of November 29, 2016, the Veteran's hypertension is contemplated in the 60 percent rating assigned for his diabetic nephropathy with hypertension and to assign a separate rating would be tantamount to pyramiding. 


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to November 29, 2016, and a separate compensable rating thereafter for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, 4.115a, 4.115b, Diagnostic Codes (DCs) 7101, 7541 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify with regard to the Veteran's underlying service connection claim was satisfied by an August 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the April 2015 rating decision awarded service connection for hypertension with a noncompensable rating.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for hypertension was granted and an initial rating was assigned in the April 2015 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary for a fair adjudication of the claim that have not been requested or obtained.   

The Veteran was provided with a VA examination in December 2014 in order to evaluate the nature and severity of his hypertension.  The Board finds that the examination report is sufficient to decide the claim as it is based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board further notes that neither the Veteran nor his representative have alleged that his hypertension has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's hypertension is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher initial rating and no further examination is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

As noted above, from May 29, 2009 to November 29, 2016, the Veteran was in receipt of a noncompensable rating for his hypertension, and since November 29, 2016, his hypertension has been rated as part of his service-connected diabetic nephropathy.  

Prior to November 29, 2016, the Veteran's hypertension has been rated pursuant to 38 C.F.R. § 4.119, DC 7101, which provides that a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Notes to DC 7101 provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  Additionally, such direct that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, should be evaluated as part of the condition causing it rather than by separate evaluation.  Finally, hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

As of November 29, 2016, the Veteran's hypertension has been rated as part of his diabetic nephropathy, which has been assigned a 60 percent rating pursuant to 38 C.F.R. §§ 4.115a and b, DC 7541 in contemplation of renal dysfunction resulting in constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.

Throughout the appeal period, the Veteran has had his blood pressure checked as a part of his regular care at VA facilities.  In February 2009, just prior to the start of the rating period on appeal, blood pressure measured 133/63; in June 2009, blood pressure measured 121/59; in August 2009, blood pressure measured 113/70; in Sepember 2009, blood pressure measured 107/62; and, in November 2010, blood pressure measured 133/79.  In November 2010, the Veteran reported that systolic pressure measured at home was in the 150's.  During this period, it appears that the Veteran took Atenolol, Lisinopril, Losartan, Norvasc, and isosorbide mononitrate (ISMO) to control his hypertension.

Over the next few years, the Veteran's blood pressure measured 98/52 and 113/61 in December 2010.  At this point, some or all of the hypertension medication may have been stopped temporarily because his blood pressure was too low.  The Veteran's blood pressure measured 130/80 in May 2012 and 130/70 in November 2012.  In May 2012, it was noted that the Veteran's blood pressure was typically 120-130/80-90.  At this point, it was noted that the Veteran's blood pressure was well-controlled, except two days prior to the November 2012 appointment.

In 2013 and 2014, the Veteran's blood pressure was measured at several VA appointments.  Blood pressure was measured as 144/77 and 145/82 in April 2013, 164/80 in June 2013, 138/74 in July 2013, 107/69 in August 2013, 120/70 in December 2013, 107/70 in June 2014, and 170/90 in December 2014.

At the December 2014 VA examination, the Veteran's blood pressure measured 160/90 in a lying position, 145/85 in a sitting position, and 135/80 in a standing position.  Also noted is a blood pressure measurement of 130/70.  The examiner also noted the Veteran was taking Atenolol, Losartan, and Amlodipine to control his hypertension.  Other pertinent findings were noted that the Veteran was obese, had a coronary artery bypass graft, and grade 3 pedal edema.  The examiner noted that the Veteran's hypertension sometimes made him dizzy and lightheaded, which could affect his work.

In June 2015, there is a report that the Veteran's systolic pressure was always elevated and his blood pressure measured 184/84.  However, there is another report from June 2015 that his blood pressure was usually controlled with medication at home; chest pain with exertion is mild; and he was unable to walk because of leg pain.  In October 2015, blood pressure measured 130/70.

In November 2015, the Veteran went to a VA facility complaining of chest pains.  His blood pressure was closely monitored throughout that day and reveal the following measurements: 130/76, 151/77, 151/81, 148/71, 118/67, 137/69, 146/73, 148/75, 148/76, 151/78, 143/77, 165/107, 156/75, 161/73, 133/67.

In December 2015, the Veteran reported that blood pressure measured at home before he takes his medication is in the 150-160/80 and 120-130/80s after he takes his medication.  This is confirmed by a report of a home blood pressure measurement from April 2016 of 125/80.  Other blood pressure measurements from April 2016 are 130/80 and 136/69.  Most recently, there are two blood pressure measurements from October 2016 that are of record: 165/79 and 130/80.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hypertension.  

In this regard, the medical evidence of record clearly shows that, while the Veteran's hypertension requires continuous use of medication for control, it is not manifested by a history of diastolic pressure predominantly 100 or more, a systolic pressure predominantly 160 or more, or a diastolic pressure predominantly 100 or more.  Over the past eight years, the Veteran's systolic blood pressure has measured
98, 107, 107, 113, 113, 120, 121, 130, 130, 130, 130, 133, 135, 138, 144, 145, 145, 160, 164, 170, and 184.  Over this period, the Veteran's diastolic blood pressure has measured: 52, 59, 61, 62 63, 69, 70, 70, 70, 70, 74, 77, 80, 80, 80, 82, 84, 85, 90, and 90.  Even when the Veteran's blood pressure was monitored after his complaints of chest pain his systolic pressure was 118, 130, 133, 137, 143, 146, 148, 148, 148, 151, 151, 151, 156, 161, and 165, and diastolic pressure was 67, 67, 69, 71, 73, 73, 75, 75, 76, 76, 77, 77, 78, 81, and 107.  The most recent blood pressure readings of record similarly reveal systolic pressure of 125, 130, 130, 136, and 165 and diastolic pressure of 69, 79, 80, 80, and 80.

Further, in May 2012, it was noted that the Veteran's blood pressure was typically 120-130/80-90.  Even the Veteran's home tests indicate systolic pressure was, at most, in the 150's.  Similarly, in December 2015, the Veteran reported that blood pressure measured at home before he takes his medication is in the 150-160/80 and in the 120-130/80s after he takes his medication.

In the eight years since the effective date of service connection, the Veteran's systolic pressure has been above 160 only seven times and diastolic pressure has been above 100 only once out of the more than 40 blood pressure readings.  Further, although there is one not that systolic pressure is always elevated, it is unclear that ''elevated'' means systolic pressure of 160 or above or diastolic pressure of 100 or above.  Further, this report is contradicted by the record, which states that, with medicaiton, systolic pressure is typically in the 120s or 130s, or at most in the 150s.

Furthermore, while the Veteran has been prescribed medicine to treat his hypertension, the Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63   (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll v. McDonald, 28 Vet. App. 267, 272-73 (2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).  

Moreover, as of November 29, 2016, the Veteran's hypertension is contemplated in the 60 percent rating assigned for his diabetic nephropathy with hypertension and to assign a separate rating would be tantamount to pyramiding.  See 38 C.F.R. §§ 4.14, 4.115a, 4.115b, DC 7541.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected hypertension and notes that his lay testimony is competent to describe observable symptoms.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected hypertension.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected hypertension.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  In this regard, the Veteran's noncompensable rating for hypertension contemplates his need for continuous medication to control his blood pressure.  To the extent that the Veteran claims that he experiences other symptoms of a cardiac disability, to include mild chest pain upon exertion and dizziness and lightheadedness, they are contemplated by the separately assigned ratings for coronary artery disease and diabetes and related complications thereof.  Thus, referral for extraschedular consideration is not warranted.  There are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. (citing Thun, 22 Vet. App. at 115 ); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected hypertension.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected hypertension.  Rather, the record reflects that he has recently filed a TDIU claim in April 2017, which will be addressed by the AOJ, in which he claimed that his diabetic nephropathy rendered him unemployable.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record in connection with the instant claim, and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hypertension.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating prior to November 29, 2016, and a separate compensable rating thereafter for hypertension is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for sleep apnea so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For the reasons stated below, the Board finds a remand is necessary in order to obtain an addendum opinion.  In this regard, once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In March 2014, the Board remanded such claim, as relevant, to afford the Veteran a VA examination so as to determine the nature and etiology of his sleep apnea.  In rendering an etiological opinion, the examiner was directed to consider the lay observations of snoring during and since service.  The Veteran underwent such examination on December 2014.  At such time, the examiner confirmed a diagnosis of sleep apnea, which was rendered in February 2011.  However, the Board finds that the opinion obtained is insufficient to decide the case.  Specifically, the examiner found that the Veteran's sleep apnea less likely than not had its onset during, or was otherwise related to, service.  In doing so, the examiner noted the lack of complaints of obstructive sleep apnea, or symptoms thereof, in the Veteran's STRs and private treatment records from Kaiser Permanente during the 1990s and noted the Veteran's body mass index of 18.8 upon his separation from service.  The examiner also noted that the pathophysiology of the relationship between snoring and sleep apnea is obesity or fat causing recurrent collapse of the pharyngeal airway during sleep and that no other risk factors could compromise the airway.

With regard to the lay opinions of record, the examiner noted the reports from the Veteran's colleagues that he snored loudly while he was in service and statements by his wife that he stopped breathing at night, the examiner appeared to question their credibility, inquiring why it took 31 years to confirm a diagnosis of sleep apnea after service.  In doing so, the Board finds that the examiner did not fully address the substance of such statements.  Specifically, the examiner failed to consider the Veteran's wife's  June 2008 statement that the Veteran briefly stops breathing during sleep, involuntarily kicks his leg and swings his arm while sleeping as he gasps for air, and that she has to shake him so that he regains normal breathing.  She reported that this has been occurring for 30 years (since 1978).  At the May 2013 Board hearing, the Veteran testified that he and his wife first attributed this behavior to nightmares, which is why there was such a long period of time between service and a sleep apnea diagnosis.  Therefore, the examiner is incorrect in her assumption that the Veteran's only symptom of sleep apnea during, and in the years immediately after, service was heavy snoring.  Further, the examiner should not judge the credibility of the statements based on the delay in filing a claim, particularly given the Veteran's testimony that he thought some of his symptoms were due to nightmares.  Therefore, the Board will remand the case so that an addendum opinion adequately addressing these lay statements may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the December 2014 sleep apnea examination or, if unavailable, another appropriate VA examiner.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion. The record and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the record was reviewed.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in, or is otherwise related to, his military service.  In offering such opinion, the examiner should consider the lay observations of snoring during and since service.

In addressing the above, the examiner must consider all relevant medical evidence and lay assertions of record, including statements that complaints of, and treatment for, sleep apnea might be absent during and for many years after service because the Veteran and his wife thought that his sleep apnea symptoms, including awaking during the night and involuntary kicking and arm swinging, were due to nightmares.  Further, the examiner should identify the specific information and evidence used to support her conclusions, noting that the lack of contemporaneous medical evidence does not, in and of itself, render the lay evidence not credible.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 C.F.R. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


